Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 12/20/21 is acknowledged.  The traversal appears on the ground(s) that the groups share some limitations. This is not found persuasive because,
The question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102 or 103
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
  Claim(s) 1-2,4-6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ye (US 20210003824).

 

    PNG
    media_image1.png
    608
    748
    media_image1.png
    Greyscale

Regarding claim 1, Ye teaches an optical imaging lens (Fig. 5, Table 5, ++-+++-), from an object side to an image side in order along an optical axis comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element, wherein the first lens element to the seventh lens element each has an object-side surface facing toward the 
an optical axis region of the object-side surface of the third lens element is convex;
an optical axis region of the object-side surface of the fourth lens element is concave;
an optical axis region of the image-side surface of the fifth lens element is concave;
the sixth lens element has positive refracting power, a periphery region of the object-side surface of the sixth lens element is concave (as seen in Fig. 5, it appears to be concave, Examiner notes Applicant needs to provide drawing detail or data to prove it is convex if Applicant does not agrees);
an optical axis region of the object-side surface of the seventh lens element is concave;
the lens elements having refracting power included by the optical imaging lens are only the seven lens elements described above,
wherein the optical imaging lens satisfies the relationships: υ2+υ3+υ6≤110.000 (99.4) and (T1+T7)/(G12+T2+G45)≥2.500 (1.23/0.34), wherein υ2 is an Abbe number of the second lens element, υ3 is an Abbe number of the third lens element, υ6 is an Abbe number of the sixth lens element, T1 is a thickness of the first lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, T7 is a thickness of the seventh lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, G45 is an air gap between the fourth lens element and the fifth lens element along the optical axis.

	Alternatively, even Ye does not teach a periphery region of the object-side surface of the sixth lens element is concave, absent any showing of criticality and/or 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ye by having a periphery region of the object-side surface of the sixth lens element is concave for the purposes of reducing the lateral size of the optical imaging lens so as to have a more compact system, or having a smaller aperture to reduce the light exposure/to improve imaging quality.
 
Regarding claim 2, Ye further teaches the optical imaging lens of claim 1, wherein EFL is an effective focal length of the optical imaging lens, T3 is a thickness of the third lens element along the optical axis, T4 is a thickness of the fourth lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis, and the optical imaging lens satisfies the relationship: EFL/(T3+G34+T4)≥3.500 (3.51).

Regarding claim 4, Ye further teaches the optical imaging lens of claim 1, wherein AAG is a sum of six air gaps from the first lens element to the seventh lens element along the optical axis, G34 is an air gap between the third lens element and the (2.6216/0.5648).

Regarding claim 5, Ye further teaches the optical imaging lens of claim 1, wherein BFL is a distance from the image-side surface of the seventh lens element to an image plane along the optical axis, and the optical imaging lens satisfies the relationship: (G45+BFL)/T2≥3.500 (0.89/0.21).

Regarding claim 6, Ye further teaches the optical imaging lens of claim 1, wherein AAG is a sum of six air gaps from the first lens element to the seventh lens element along the optical axis, and the optical imaging lens satisfies the relationship: AAG/T7≤4.800 (1.94/0.55).

Allowable Subject Matter
Claim(s) 3 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 3, the prior art of record neither anticipates nor renders obvious all the limitations of claim 3 for an optical imaging lens including “T1/(G12+T2)≥2.600”, along with the other claimed limitations of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234